DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the terms workpiece passage and working passage appear to apply to the same feature. A single term should be used throughout to describe a single feature. Appropriate correction is required.

Claim Objections
Claims 30-34 are objected to because of the following informalities:  the claims recite “the working passage” whereas antecedent basis is provided for the term “workpiece passage” but not working passage  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the blow-off device in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” 
or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: heating device in claims 16-34.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites a circulating air suction is provided in the region of a container base. However, published paragraph [0032] discloses suction provided at the top of the work container at 24 and 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19, 21, 23-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Guomin (CN103727761A).
Guomin discloses a round dryer for drying workpieces, said round dryer comprising: a work container having an upper side (1), the work container being closed at its upper side and in which work container the workpieces pass through a helically revolving workpiece passage in a conveying direction (2, a helix is a revolving feature in itself); and a heating device that sucks air out of the work container, heats and dehumidifies the work container, with the heating device returning the heated and dehumidified air having a maximum temperature of 75°C into the work container (10, heat pump structure capable of operating at a max temperature of 75C, examiner notes the apparatus claim language relates to the structure of the apparatus and not its method of use); wherein at least one hot air supply is provided at a base of the work container (8, fig. 1 discharges at the bottom of the working container; wherein at least one hot air outlet is provided at the upper side of the work container (7, fig. 1); wherein at least one hot air outlet is provided at the upper side of the work container and the hot air supply and the hot air outlet are arranged offset from one another in a plan view (8, 7, fig. 1); wherein a conveying direction and a flow direction of the hot air extend transversely to one another (air in 8 at the bottom of the work container and material in 2 at top of the work container); wherein at least one circulating air blower is provided in addition to the heating device (6); wherein the circulating air blower generates an air flow that extends in counter-flow to the conveying direction (air in 8 at the bottom of the work container and material in 2 at top of the work container); wherein a circulating air suction is provided in the region of the container base (fig. 1, suction starts at base just downstream of supply outlet 8); wherein a base of the working passage is at least partly permeable to air (3, fig. 1, abstract: spiral net); wherein the base of the working passage has wire mesh (3, fig. 1, abstract: spiral net).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Guomin with the heating device returning the heated and dehumidified air having a maximum temperature of 75°C because choosing an operating temperature is a matter of design choice in which higher temperatures dry quicker but using more fuel and possibly overheating or over drying, whereas reduced temperature dryer generally requires a greater amount of time
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guomin as applied to claim 16 above and further in view of Hirosuke (US 4,444,248).
Guomin discloses the claimed invention except for the work container has a thermal insulation. Hirosuke teaches the work container has a thermal insulation (2:17-20) in order to reduce the amount of heat energy required for more economical operation. Guomin would benefit equally from reducing the amount of heat energy required for more economical operation. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Guomin with the work container has a thermal insulation as taught by Hirosuke in order to reduce the amount of heat energy required for more economical operation. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guomin as applied to claim 16 above.
Guomin does not expressly disclose reaching a maximum temperature of 400C. However, the temperature of operation is a result effective variable in which it is known that heating at a higher temperature leads to faster drying but also can damage a treated product or be expensive to process. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Guomin with a maximum temperature of 400C, because drying temperature is a results effective variable for a given product to be treated. Setting the maximum operating temperature is also an obvious matter of design choice to be applied uniquely for each product to be dried.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guomin as applied to claim 19 above and further in view of Pitkanen (US 2022/0073856).
Guomin discloses the claimed invention except for two diametrically oppositely disposed hot air supplies are provided at the base of the work container. Pitkanen teaches two diametrically oppositely disposed hot air supplies are provided at the base of the work container (fig. 2, [0063], inlets illustrated at the base) in order to ensure an even distribution of gas over the entire cross-section. Guomin would benefit equally from ensuring an even distribution of gas over the entire cross-section. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Guomin with two diametrically oppositely disposed hot air supplies are provided at the base of the work container as taught by Pitkanen in order to ensure an even distribution of gas over the entire cross-section. 
Claims 27, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guomin as applied to claim 16 above and further in view of Francis (US 4,237,622).
Guomin discloses the claimed invention except for a circulating air supply is provided at a peripheral wall of the work container; wherein the circulating air supply is configured to blow circulating air at least approximately tangentially into the workpiece passage; wherein the working package has a step section. Francis teaches a circulating air supply is provided at a peripheral wall of the work container; wherein the circulating air supply is configured to blow circulating air at least approximately tangentially into the workpiece passage (fig. 2, 3:38-43) ; wherein the working package has a step section (22, fig. 5) in order to provide a rapid and effective drying action with limited use of fossil fuels. Guomin would benefit equally from providing a rapid and effective drying action with limited use of fossil fuels. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Guomin with a circulating air supply is provided at a peripheral wall of the work container; wherein the circulating air supply is configured to blow circulating air at least approximately tangentially into the workpiece passage; wherein the working package has a step section as taught by Francis in order to provide a rapid and effective drying action with limited use of fossil fuels. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Guomin as applied to claim 16 above and further in view of Dreksler (US 3,315,492).
Guomin discloses the claimed invention except for a base of the working passage is coated with plastic. Dreksler teaches a base of the working passage is coated with plastic (3:20-25) in order to provide a high resistance to wear. Guomin would benefit equally from providing a high resistance to wear. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Guomin with a base of the working passage is coated with plastic as taught by Dreksler in order to provide a high resistance to wear.   
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Guomin as applied to claim 16 above and further in view of Farrag (US 3,315,492).
Guomin discloses the claimed invention except for the working passage has a pre-drying zone in which a blow-off device is provided. Farrag teaches the working passage has a pre-drying zone in which a blow-off device is provided (3:2-4) in order to accelerate the drying process. Guomin would benefit equally from accelerating the drying process. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Guomin with the working passage has a pre-drying zone in which a blow-off device is provided as taught by Farrag in order to accelerate the drying process. 
.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

.Reasons for Allowance
Claim 22 includes allowable subject matter because prior art could not be found to disclose at least two diametrically oppositely disposed hot air outlets are provided at the upper side of the work container with all of the limitations of independent claim 16. Examiner notes that diametric opposition requires a radial dryer which is not a typical dryer shape. Further, more than one exhaust it typically not included as an inventive concept in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762